1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 7/25/2019, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of provisional application No. 62/736,579, filed on Sep. 26, 2018, provisional application No. 62/736,585, filed on Sep. 26, 2018, provisional application No. 62/736,589, filed on Sep. 26, 2018, provisional application No. 62/736,592, filed on Sep. 26, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 7/25/2019 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claim 1 of instant application
 Claim 1 of 16/522,175
A computing system comprising:

an oscillator configured to provide an oscillating signal;

a counter coupled to the oscillator and configured to maintain a running total of cycles of the oscillating signal, the running total of cycles being a system clock;

a communications interface configured to send and receive information; and

a processing component configured to:
communicate with at least two other computing systems;

determine a time differential with respect to each of the at ]east two other
computing systems;

maintain a synchronized dock with a selected one of the at least two other
computing systems;

monitor for a failure criterion with respect to the selected computing system; and

re-synchronize the synchronized clock with an alternate one of the at least two



an oscillator configured to provide an oscillating signal;

a counter coupled to the oscillator and configured to maintain a running total of cycles of the oscillating signal, the running total of cycles being a system clock;

a communications interface configured to send and receive information; and

a processing component configured to:
communicate with at least two other computing systems;

determine a time differential with respect to each of the at least two other
computing systems;

maintain a synchronized clock with a selected one of the at least two other
computing systems;

monitor for a failure criterion with respect to the selected computing system; and

provide, to the at least two other computing systems responsive to detecting the failure criterion, a vote to re-


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al. (USPub: 2012/0030495, hereinafter referred to as Chandhoke) in view of Wang (USPub: 2016/0197719, hereinafter referred to as Wang). 

Regarding claim 1, Chandhoke discloses
a computing system comprising:
an oscillator configured to provide an oscillating signal (para. 111, para. 124, and FIG. 5wherein the reference clock is viewed as a master clock and it is provided by an oscillator);
a counter coupled to the oscillator and configured to maintain a running total of cycles of the osci11ating signal, the running total of cycles being a system clock (para. 10, para. 122, and FIG. 5, wherein the master clock connected to counter to where value of the clock is counted);
a communications interface configured to send and receive information (para. 5, para. 89, and FIG. 10,wherein the switch that connected the devices to communicate between the devices); and
a processing component (element 160 in FIG. 4) configured to:
communicate with at least two other computing systems (para. 58, para. 0111, and FIG. 1, wherein the master device communicates with the other devices via the switch fabric);
determine a time differential with respect to each of the at ]east two other computing systems (para. 11, and para. 117 and FIG. 1, wherein the time difference between the two devices and the master device is determined);
maintain a synchronized dock with a selected one of the at least two other computing system (para, 88, para. 118, and FIG. 5, where  a phase relationship or synchronization is maintained between the two devices. In other words, the master device and the slave device maintain a clock synchronization).
Although Chandhoke discloses everything as applied above,  Chandhoke does not explicitly disclose to monitor for a failure criterion with respect to the  
monitor for a failure c1iterion with respect to the selected computing system (para. 77, para. 81 and para. 90, where devices can detect link failure and other systems failure);
re-synchronize the synchronized clock with an alternate one of the at least two other computing systems using the time differential with respect to the alternate one of the at least two other computing systems upon detecting the failure criterion (para. 103-108, wherein the slave device performs new offset calculation in order to replace the clock offset difference for synchronization).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Chandhoke’s invention. One of ordinary skill in the art would have been motivated “to at least solve the technical problem of time synchronization failure caused by abnormalities” (para. 8). 

Regarding claim 2,  Chandhoke and Wang disclose everything as applied above. Chandhoke and Wang further disclose wherein the processing component is further configured to:
maintain the synchronized clock based upon the system dock and a first offset value derived from the time differential with respect to the selected computing system (Chandhoke’s para. 88, para. 118, and FIG. 5, ; and 
replace the first offset value with a second offset value derived from the time differential with respect to the alternate computing system responsive to detecting the failure criterion  (Wang’s para. 103-107, wherein after switching to a new master for clock synchronization, the slave device performs new offset calculation in order to replace the clock offset difference for synchronization).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Chandhoke’s invention. One of ordinary skill in the art would have been motivated “to at least solve the technical problem of time synchronization failure caused by abnormalities” (para. 8). 

Regarding claim 3,  Chandhoke and Wang disclose everything as applied above. Chandhoke and Wang further disclose
wherein the processing component is further configured to derive the first offset value based upon a first time differential to the selected computing system and a second time differential from the selected computing system (Chandhoke’s para. 11, 17, 122, and 128,  wherein time value difference is calculated between two devices).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Chandhoke’s invention. One of ordinary skill in the art would have been 

Regarding claim 5,  Chandhoke and Wang disclose everything as applied above. Chandhoke and Wang further disclose
wherein the processing component is further configured to maintain derived values of the first offset value and the second offset value simultaneously (Chandhoke’s para. 88, wherein first and second clock time stamps are simultaneous).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wang’s method into Chandhoke’s invention. One of ordinary skill in the art would have been motivated “to at least solve the technical problem of time synchronization failure caused by abnormalities” (para. 8). 

Regarding claims 8-10 and 12, they are substantially the same as claims 1-3 and 5, except claims 8-10 and 12 are in a method claim format. Because the same reasoning applies, claims 8-10 and 12 are rejected under the same reasoning as claims 1-3 and 5.

Regarding claims 15-17 and 19, they are substantially the same as claims 1-3 and 5, except claims 15-17 and 19 are in a non-transitory computer0readable medium claim format. Chandhoke discloses that the computer program is stored in the .

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke in view of Wang as applied to claims 1, 8 and 15 above, and further in view of Aweya (USPub: 2015/0071309, hereinafter referred to as Aweya). 

Regarding claim 4, Chandhoke and Wang disclose everything as applied above. Chandhoke and Wang do not explicitly disclose wherein the processing component is further configured to derive the first off set value as an average of a difference between the first time differential and the second time differential. However, this concept is well known in the art as disclosed by Aweya. In the same field of endeavor, Aweya discloses 
wherein the processing component is further configured to derive the first off set value as an average of a difference between the first time differential and the second time differential (para. 15 and para. 21, wherein the average path delay between the master device and the slave device is calculated for time offset difference).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Aweya’s method into Chandhoke and Wang’s invention. One of ordinary skill in the art would have 

Regarding claim 11, it is substantially the same as claim 4, except claim 11 is in a method claim format. Because the same reasoning applies, claim 11 is rejected under the same reasoning as claim 4.
 
Regarding claim 18, it is substantially the same as claim 4, except claim 18 is in a non-transitory computer-readable medium claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 4.

Claims 6-7, 13-14 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke in view of Wang as applied to claims 1, 8 and 15 above, and further in view of Alexander et al. (USPub: 2015/0110231, hereinafter referred to as Alexander). 

Regarding claim 6, Chandhoke and Wang disclose everything as applied above. Chandhoke and Wang do not explicitly disclose wherein the failure criterion is based upon the first offset value. However, this concept is well known in the art as disclosed by Alexander. In the same field of endeavor, Alexander discloses 
wherein the failure criterion is based upon the first offset value (para. 31, lines 7-11, wherein the failure is based on the offset estimates in time). 


Regarding claim 7, Chandhoke, Wang and Alexander disclose everything as applied above. Chandhoke, Wang and Alexander further disclose
wherein the failure criterion is satisfied where a rate at which the first offset value changes exceeds a threshold (Alexander’s para. 55, lines 7-11)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Alexander’s method into Chandhoke and Wang’s invention. One of ordinary skill in the art would have been motivated to “provide improved techniques for synchronization of receive and transmit clock oscillators in wireless data communication devices, systems and networks” (para. 16, lines 2-4).

Regarding claims 13-14, they are substantially the same as claims 6-7, except claims 13-14 are in a method claim format. Because the same reasoning applies, claims 13-14 are rejected under the same reasoning as claims 6-7.

Regarding claim 20, it is substantially the same as claim 7, except claim 20 is in a non-transitory computer-readable medium claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419